Citation Nr: 0728417	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-12 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for dysthymia, currently 
evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA Form 9 dated April 2005, the veteran requested a 
videoconference hearing with a Member of the Board.  He was 
informed that he would be put on that list.  In a May 2006 
statement signed by the veteran, he requested that his appeal 
"be removed from the Board of Veterans Appeals and be heard 
by a personal hearing before a Decision Review Officer at the 
Philadelphia Regional Office."  No hearing was scheduled and 
the case was sent to the Board.  It is noted that subsequent 
to the hearing requests an increased rating was assigned.  If 
appellant does not desire to continue his appeal, he must so 
indicate by withdrawing his appeal is writing.

Accordingly, the case is REMANDED for the following action:

The AMC/RO should make arrangements to 
schedule the veteran for a personal 
hearing at the RO in accordance with the 
usual procedures.  The veteran and his 
representative should be notified of the 
time and place to report for the hearing.  
If they no longer desire a hearing, or 
desire to withdraw the appeal in view of 
the increased rating assigned, such action 
must be indicated in writing to the RO.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  If a hearing is held 
at the RO, the claim should be readjudicated and returned to 
the Board only if the claim remains denied.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



